


110 HR 6673 IH: To amend the Geothermal Steam Act of 1970 to authorize

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6673
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Inslee (for
			 himself and Mr. Simpson) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Geothermal Steam Act of 1970 to authorize
		  noncompetitive leasing of certain areas adjoining other lands for which a
		  qualified company or individual holds a preexisting legal right to develop
		  geothermal resources, and for other purposes.
	
	
		1.FindingsThe Congress finds the following:
			(1)It is in the best interest of the United
			 States to develop clean renewable geothermal energy.
			(2)Development of
			 such energy should be promoted on appropriate Federal lands.
			(3)Under the Energy
			 Policy Act of 2005, the Bureau of Land Management is authorized to issue three
			 different types of non-competitive leases for production of geothermal energy
			 on Federal lands, including non-competitive geothermal leases to mining claim
			 holders that have a valid operating plan, direct use leases, and leases on
			 parcels that do not sell at a competitive auction.
			(4)Federal geothermal
			 energy leasing activity should be directed towards those seeking to develop the
			 land as opposed to those seeking to speculate on geothermal resources and
			 thereby artificially raising the cost of legitimate geothermal energy
			 development.
			(5)Developers of geothermal energy on Federal
			 lands that have invested substantial capital and made high risk investments
			 should be allowed to secure a discovery of geothermal energy resources.
			(6)Successful
			 geothermal development on Federal lands will provide increased revenue to the
			 Federal Government, with the payment of production royalties over
			 decades.
			2.Noncompetitive leasing
			 of adjoining areas for development of geothermal resourcesThe Geothermal Steam Act of 1970 is
			 amended—
			(1)in
			 section 2 (30 U.S.C. 1001)—
				(A)by striking the
			 period at the end of each of paragraphs (e) and (f) and inserting a
			 semicolon;
				(B)by striking , and at the end
			 of paragraph (g) and inserting a semicolon; and
				(C)by adding at the
			 end the following new paragraphs:
					
						(h)industry standards means the
				standards by which a qualified geothermal professional assesses whether
				downhole or flowing temperature measurements with indications of permeability
				are sufficient to produce geothermal steam or geothermal resources as
				determined through flow or injection testing or measurement of lost circulation
				while drilling;
						(i)qualified geothermal
				professional means an individual who is an engineer or geoscientist in
				good professional standing with at least five years of experience in geothermal
				exploration, development, project assessment, or any combination of the
				forgoing; and
						(j)valid discovery means a
				discovery of a geothermal resource by a new or existing slim hole or production
				well, that exhibits downhole or flowing temperature measurements with
				indications of permeability sufficient to meet industry
				standards.
						;
				and
				(2)in section 4(b)
			 (30 U.S.C. 1003(b)), by adding at the end the following:
				
					(4)Adjoining
				lands
						(A)In
				generalAreas that adjoin Federal or non-Federal lands for which
				a qualified company or individual holds a legal right to develop geothermal
				resources may be available for noncompetitive lease under this section to the
				qualified company or individual at the fair market value per acre, if—
							(i)the adjoining
				areas—
								(I)consist of an area
				of not more than a total of 640 acres;
								(II)each consist of
				not less than one acre;
								(III)are not already
				leased under this Act or nominated to be leased under subsection (a);
								(ii)the qualified
				company or individual has not previously received a noncompetitive lease under
				this paragraph in connection with the valid discovery for which data has been
				submitted under subclause (I) of clause (iii); and
							(iii)sufficient
				geological and other technical data prepared by a qualified geothermal
				professional has been submitted by the qualified company or individual to the
				relevant Federal land management agency that would engender a belief in
				individuals who are experienced in the subject matter that—
								(I)there is a valid
				discovery of geothermal steam or geothermal resources on the lands for which
				the qualified company or individual holds the legal right to develop geothermal
				resources; and
								(II)such thermal
				feature extends into the adjoining areas.
								(B)Fair market
				value per acre definedAs
				used in this paragraph, the term fair market value per acre means
				a dollar amount per acre that—
							(i)except as provided
				in this subparagraph, shall be equal to the market value per acre, as
				determined by the Secretary;
							(ii)shall be
				determined by the Secretary with respect to a lease under this paragraph, by
				not later than the end of the 90-day period beginning on the date the Secretary
				receives an application for the lease;
							(iii)if the Secretary
				does not determine the fair market value per acre for a lease before the end of
				the period referred to in clause (ii), shall be $100 per acre (adjusted by the
				Secretary for inflation annually beginning with fiscal year 2010) until the
				Secretary establishes such fair market value; and
							(iv)for any lease for
				which an application is received before the end of the 15-year period beginning
				on the date of the enactment of this clause, shall not exceed $200 per acre
				(adjusted by the Secretary for inflation annually beginning with fiscal year
				2010).
							.
			
